Citation Nr: 0631241	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
strain.

2.  Entitlement to service connection for degenerative joint 
disease of the first metatarsophalangeal joints, of gouty 
origin.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2006, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record.

These issues were denied by the RO in February 1999 and 
February 2002.  In September 2003, the RO reopened the claim 
based on a finding that new and material evidence had been 
submitted.  See Statement of the Case, September 8, 2003.  As 
the claim has been successfully reopened, the Board will 
review the claim on a de novo basis.


FINDING OF FACT

Neither bilateral ankle disability, nor degenerative joint 
disease of the first metatarsophalangeal joints of gouty 
origin, is shown in service or soon after service discharge, 
and competent evidence has not been presented relating the 
onset of these disorders to active service.


CONCLUSIONS OF LAW

1.  Bilateral ankle strain was not incurred in or aggravated 
by service.  §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Degenerative joint disease of the first 
metatarsophalangeal joints of gouty origin was not incurred 
in or aggravated by service, and arthritis may not be 
presumed to have been incurred therein.  §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, a letter sent in April 2006 noted the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial RO adjudication, the RO readjudicated 
the claim in June 2006 after issuance of the VCAA letter and 
issued a Supplemental Statement of the Case, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Additionally, the veteran was afforded a 
videoconference hearing before the undersigned Veteran's Law 
Judge and was given the opportunity to alert VA to any 
missing evidence or information that could support 
entitlement to the benefits sought.  The veteran indicated in 
the record that he had no further information or evidence to 
submit.  As such, deciding the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, VA 
obtained service medical records, VA and non-VA medical 
records, and report of VA examination dated January 2002.  As 
there is no evidence that the veteran suffered an injury, 
disease or event related to the disabilities at issue during 
his military service, an examination for an opinion as to a 
possible relationship between the claimed disabilities and 
the veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of this claim.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, such as arthritis, 
may be presumed if they become manifest to a compensable 
degree within a year after discharge from active duty.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that his ankles and feet 
hurt throughout active service from regularly playing 
basketball.  Because his basketball team played in cities and 
small towns, not on bases, he testified that he had little 
opportunity to get treatment.  The veteran indicated that he 
was treated in 1972, but he denied any regular treatment 
since service discharge.  He further indicated that no one 
has attributed his problems to service, but he was told that 
it was a "possibility."  The veteran's representative noted 
for the record that the veteran has been homeless the last 30 
years, living in a van.

Service medical records are negative for complaints or 
findings for any abnormal ankle or foot pathology.  The 
veteran denied foot trouble on service discharge examination 
dated June 1967, and clinical evaluation was normal for the 
feet and lower extremities.

On VA examination in January 2002, the diagnoses were 
bilateral ankle strain and degenerative joint disease of the 
first metatarsophalangeal joints, more probably than not of 
gouty origin.  Private medical records dated 1998 reflect a 
history of arthritis and gout.  VA treatment records dated 
2003 to 2005 show complaints of left great toe pain.  The 
impression was gout. 

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for bilateral ankle strain and degenerative joint 
disease of the first metatarsophalangeal joints, of gouty 
origin.  Service medical records, including the June 1967 
service separation examination, are negative for complaints 
or findings for any abnormal ankle or foot pathology.  The 
veteran specifically denied foot trouble on service discharge 
examination dated June 1967, and no health professional has 
linked such disabilities to his military service.

In short, bilateral ankle strain and degenerative joint 
disease of the first metatarsophalangeal joints, of gouty 
origin, was first shown more than 30 years after service 
discharge, and competent evidence relating these disorders to 
service has not been presented.  The appellant is not 
competent to provide a medical opinion as to the cause of his 
current ankle and foot problems.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claims must be 
denied.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral ankle strain is denied.

Service connection for degenerative joint disease of the 
first metatarsophalangeal joints, of gouty origin, is denied.



____________________________________________
DAVID NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


